                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                           3:17-cv-507-RJC-DCK

AYMAN KAMEL,                              )
                                          )
            Plaintiff,                    )
                                          )
             v.                           )
                                          )
5CHURCH, INC., PATRICK WHALEN,            )
MAP MANAGEMENT OF CHARLOTTE,              )
LLC, and ALEJANDRO TORIO,                 )
                                          )
            Defendants.                   )
_________________________________________ )                 ORDER
                                          )
5CHURCH INC., and 5CHURCH                 )
CHARLESTON, LLC,                          )
                                          )
            Plaintiffs,                   )
                                          )
             v.                           )
                                          )
Ayman KAMEL,                              )
                                          )
             Defendant.                   )

      THIS MATTER is before the Court on Plaintiff Ayman Kamel’s (“Kamel”)

Motion in Limine Regarding Documents Produced 109 Days After the Completion of

Discovery. (Doc. No. 104.)

I.    BACKGROUND

      On September 12, 2018, Kamel served his first set of interrogatories on

Defendants. (Doc. No. 105-2.) Kamel’s second interrogatory asked Defendants to

provide a computation of each category of damages claimed by Defendants and to

identify the documents and other evidentiary material on which each computation of
damages is based, including any and all material bearing on the nature and extent of

the sums owed to Defendants. (Doc. No. 105-2, at 5–6.) Defendants served their

answers to Kamel’s first set of interrogatories on November 21, 2018, which stated,

in relevant part, that Defendants sought “actual damages resulting from Kamel’s

unauthorized access to 5Church Charlotte’s e-mail accounts.” (Doc. No. 105-3, at 4.)

      Pursuant to court order, the deadline for the parties to supplement their

discovery responses and Rule 26(a) disclosures, as required by Rule 26(e), was

February 8, 2019, (Doc. No. 37, at 3), and the deadline for the parties to complete

discovery was April 26, 2019, (Doc. No. 61).

      Notwithstanding these deadlines, on August 5, 2019—178 days after the

supplementation deadline—Defendants served amended disclosures on Kamel that

stated, in relevant part:

      The categories of damages sought by Defendants include: . . . (ii) actual
      damages in the amount of $15,691.41 resulting from Kamel’s
      unauthorized access to 5Church Charlotte and 5Church Charleston’s e-
      mail accounts including: $6,968.75 in investigatory fees to Reliance
      Forensics, LLC, $5,942.53 in fees to Kinetic Technologies, LLC for
      installation and repair of a firewall, $285.00 in fees to Mtel-One Inc. for
      the installation of a new security system, and $2,495.13 in man hours
      accrued by 5Church Charlotte and 5Church Charlotte employees; (iii)
      actual damages in the amount of $13,770.36 resulting from Kamel’s
      implementation of an e-mail forwarding rule including: $4,750.00 in
      investigatory fees to Reliance Forensics, LLC, $4,295 in investigatory
      legal fees to Parker Poe Adams & Bernstein LLP, and $4,725.36 in man
      hours accrued by 5Church Charlotte and 5Church Charlotte
      employees; . . . .

(Doc. No. 110-1, at 5.) In addition, on August 13, 2019—109 days after the discovery

deadline—Defendants produced 174 pages of documents to Kamel. (Doc. No. 105-1.)

These documents included: an invoice from Peritus IT Solutions dated July 10, 2017

                                          2
in the amount of $136.74, an invoice from Peritus IT Solutions dated September 27,

2017 in the amount of $227.91, an invoice from Kinetic Technologies, LLC dated

October 30, 2017 in the amount of $5,942.53, an invoice from Mtel-One Inc. dated

July 11, 2017 in the amount of $285, an invoice from Reliance Forensics, LLC dated

December 2, 2017 in the amount of $6,968.75, and approximately fifty-three bounce

back emails between April 21, 2016 and March 21, 2017 to Defendant Patrick Whalen

(“Whalen”) and other employees of Defendants stating that the email had failed to

deliver to Kamel’s Gmail address. (Doc. No. 105-1.)

      Kamel filed the instant motion on August 21, 2019 to preclude Defendants

from introducing these documents into evidence at trial, which is set to begin on

November 4, 2019. (Doc. No. 105.)

II.   DISCUSSION

      Rule 26(a) requires a party, at the outset of the litigation and “without

awaiting a discovery request,” to provide to the opposing parties “a computation of

each category of damages claimed by the disclosing party—who must also make

available for inspection and copying as under Rule 34 the documents or other

evidentiary material . . . on which each computation is based, including materials

bearing on the nature and extent of injuries suffered.” Fed. R. Civ. P. 26(a)(1)(A)(iii).

Under Rule 26(e), a party must supplement or correct its Rule 26(a) disclosures and

any other discovery responses “in a timely manner if the party learns that in some

material respect the disclosure or response is incomplete or incorrect, and if the

additional or corrective information has not otherwise been made known to the other



                                           3
parties during the discovery process or in writing.” Fed. R. Civ. P. 26(e)(1)(A).

         A party’s failure to comply with Rule 26(a) or (e) implicates Rule 37(c)(1), which

states:

         If a party fails to provide information . . . as required by Rule 26(a) or
         (e), the party is not allowed to use that information or witness to supply
         evidence on a motion, at a hearing, or at a trial, unless the failure was
         substantially justified or is harmless. In addition to or instead of this
         sanction, the court, on motion and after giving an opportunity to be
         heard:

         (A) may order payment of the reasonable expenses, including attorney’s
         fees, caused by the failure;
         (B) may inform the jury of the party’s failure; and
         (C) may impose other appropriate sanctions, including any of the orders
         listed in Rule 37(b)(2)(A)(i)–(vi).

Fed. R. Civ. P. 37(c)(1). “District courts are accorded broad discretion in determining

whether a party’s nondisclosure or untimely disclosure of evidence is substantially

justified or harmless.” Bresler v. Wilmington Tr. Co., 855 F.3d 178, 190 (4th Cir.

2017) (quotation marks omitted). The Fourth Circuit has held that

         in exercising its broad discretion to determine whether a nondisclosure
         of evidence is substantially justified or harmless for purposes of a Rule
         37(c)(1) exclusion analysis, a district court should be guided by the
         following factors: (1) the surprise to the party against whom the
         evidence would be offered; (2) the ability of that party to cure the
         surprise; (3) the extent to which allowing the evidence would disrupt the
         trial; (4) the importance of the evidence; and (5) the nondisclosing
         party’s explanation for its failure to disclose the evidence.

S. States Rack & Fixture, Inc. v. Sherwin-Williams Co., 318 F.3d 592, 597 (4th Cir.

2003).    “The first four factors listed above relate primarily to the harmlessness

exception, while the last factor, addressing the party’s explanation for its

nondisclosure, relates mainly to the substantial justification exception.” Bresler, 855



                                             4
F.3d at 190. District courts are not required, however, to expressly consider each

factor in deciding whether a nondisclosure or untimely disclosure was substantially

justified or harmless. Wilkins v. Montgomery, 751 F.3d 214, 222 (4th Cir. 2014);

Hoyle v. Freightliner, LLC, 650 F.3d 321, 330 (4th Cir. 2011).

      Here, it is undisputed that Defendants failed to timely supplement its Rule

26(a) disclosures and discovery responses as required under Rule 26(e). Defendants

did not supplement its disclosures to provide a computation of damages until August

5, 2019—which was 178 days after the supplementation deadline. 1            Moreover,

Defendants did not produce the supporting invoices until August 13, 2019—which

was 186 days after the supplementation deadline and 109 days after the close of

discovery. Defendants fail to offer any explanation for their untimely disclosure,

much less a substantially justified one.      However, in the exercise of its broad

discretion, the Court concludes that Defendants’ untimely disclosure may be rendered

harmless by allowing Kamel the opportunity to take the deposition of any witness

regarding the invoices and Defendants’ damages computations.             Allowing the

evidence will not disrupt the trial, and any surprise to Kamel from the invoices is

limited because Whalen testified during his deposition that Defendants’ damages

include paying to transfer the email server and engaging consultants to identify and

fix the problem, which is reflected in the invoices. This limited surprise can be cured

by allowing Kamel to depose any witness regarding the invoices and Defendants’



1 There is no evidence in the record that Defendants ever supplemented their
responses to Kamel’s first set of interrogatories, which also asked for damages
computations and the documents on which such computations were based.
                                          5
damages computations. In addition, in its discretion under Rule 37(c)(1) and 37(b),

the Court awards Kamel his reasonable attorney’s fees and costs in pursuing this

motion and scheduling and taking these eleventh hour depositions necessitated by

Defendants’ failure to comply with Rule 26(e) and this Court’s scheduling order.

III.   CONCLUSION

       IT IS THEREFORE ORDERED that Kamel’s Motion in Limine Regarding

Documents Produced 109 Days After the Completion of Discovery, (Doc. No. 104), is

GRANTED in part and DENIED in part. Defendants shall make available to Kamel

any witness Kamel indicates for deposition regarding the invoices produced on

August 13, 2019 and Defendants’ damages computations disclosed on August 5, 2019.

Such deposition shall be concluded no later than 5:00 p.m. on Friday, November 1,

2019. Upon compliance with this directive, Defendants may introduce the untimely

produced documents into evidence at trial. Defendants shall also pay Kamel his

reasonable attorney’s fees and costs incurred in pursuing this motion. Kamel shall

submit a supporting affidavit or other evidence of such fees and costs within twenty-

one (21) days of this Order. Defendants shall have fourteen (14) days from Kamel’s

submission to submit a response thereto.



                            Signed: October 24, 2019




                                             6
